Citation Nr: 1601401	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  14-09 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for depression.

2.  Entitlement to an evaluation in excess of 20 percent for spondylosis deformans of the lumbar spine, to include the propriety of the reduction in evaluation effective July 1, 2009.

3.  Entitlement to an evaluation in excess of 10 percent for chronic lumbar radiculopathy of the left lower extremity.  

4.  Entitlement to an evaluation in excess of 10 percent for chronic lumbar radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to February 1974, and from April 1981 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2009, the RO proposed to reduce the evaluation of the Veteran's back disability to a noncompensable evaluation.  In an April 2009 rating decision, the evaluation was reduced to 10 percent disabling effective July 1, 2009.  In August 2009, the Veteran disagreed with the decision to reduce the evaluation of the back disability.  In November 2009, the RO increased the evaluation of the back disability to 20 percent disabling effective July 1, 2009.  The Veteran filed a notice of disagreement in August 2010.  

In March 2013, the RO, in pertinent part, continued a 30 percent evaluation for depression, continued the 20 percent evaluation for the Veteran back disability, and continued 10 percent evaluations for right and left lower extremity radiculopathy.  The Veteran filed a notice of disagreement dated in April 2013, and the RO issued a statement of the case dated in October 2013.  The Veteran's substantive appeal was received on March 4, 2014.  38 C.F.R. § 20.302.  

In a June 2014 supplemental claim, the Veteran indicated that he wished to file a claim for clothing allowance.  This matter is referred to the AOJ for appropriate action.

The Veteran back claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  The Veteran's service-connected depression does not result in occupational and social impairment with reduced reliability and productivity, in  occupational and social impairment with deficiencies in most areas, or in total occupational and social impairment. 

2.  The Veteran's radiculopathy of the right lower extremity is manifested by no more than mild incomplete paralysis.

3.  The Veteran's radiculopathy of the left lower extremity is manifested by no more than mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for depression have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015). 

2.  The criteria for entitlement to a disability evaluation in excess of 10 percent for peripheral neuropathy of the left leg, have not been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 4.1 , 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520, 8521, 8525 (2015).
 
3.  The criteria for entitlement to a disability evaluation in excess of 10 percent for peripheral neuropathy of the right leg, have not been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 4.1 , 4.2, 4.3, 4.7, 4.124a, Diagnostic Codes 8520, 8521, 8525 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

In September 2009, February 2010, and January 2013 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this regard, the Board notes that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued and the claim was thereafter readjudicated.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded multiple VA examinations which, taken together fully address the criteria for deciding the claims.  In this regard, the Board notes that the examiners reviewed the Veteran's medical history and claims file and offered reasoned opinions based on a review of the relevant evidence. 


II.  Analysis.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned . 38 C.F.R. § 4.7. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disability.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

When the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Increased rating for depression.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), is assigned a 30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is assigned a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is assigned a 70 percent rating.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is assigned a 100 percent rating.  38 C.F.R. § 4.130 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  GAF scores are but one factor to be considered in conjunction with all the other evidence of record.

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder.  In addition to the symptoms listed in the rating schedule, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (DSM).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The DSM provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM).  The GAF score is not conclusive of the degree of impairment for VA purposes but, rather, must be considered together with all evidence of record.  See 38 C.F.R. § 4.126.   

The Veteran was afforded a VA examination in connection with his claim for a higher evaluation for depression in August 2012.  The Veteran's claims file was reviewed for the examination.  The Veteran's symptoms were noted to be depressed mood, anxiety, and chronic sleep impairment.  He was indicated to have major depression with a GAF score between 60-65.  There was no history of legal trouble, illegal drug use, or alcohol problems.  Upon examination, the Veteran was found to be mentally competent and stable, and he was coherent, logical and relevant to the situation.  Since his last examination, the examiner noted that the Veteran had not experienced significant decrease in functionality.  The Veteran reported insomnia, irritation, depressed mood, nightmares, social isolation, poor impulse control, and frustration.  The examiner stated that the Veteran's condition was chronic and stable and that an increase was not necessary at this time.  The examiner found that the Veteran's major complaints were related to his chronic and severe medical conditions.  The examiner concluded that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  

The Veteran's treatment records were also reviewed, but did not indicate symptoms more severe than reported in the examination report above.  In this regard, the Board notes that the Veteran was hospitalized in December 2011, within one year of his May 2012 claim for increase.  He was diagnosed with major depression and panic disorder.  Upon hospitalization, he was given a GAF score of 25.  Upon discharge his score was 55-60.  He was indicated to have adequate hygiene and grooming, friendly demeanor, and normal motor activity.  His speech was intact, and he was indicated to be coherent and logical, with no delusions or homicidal or suicidal ideation.  There were no delusions and his mood was dysthymic.  He was oriented times three, had brad affect, and his cognitions was grossly intact.  The Veteran was indicated to have adequate judgement and insight.  

Based on the foregoing, the Board finds that a higher evaluation for depression is not warranted.  The veteran's symptoms overall indicate occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety,  and chronic sleep impairment.  The Veteran was indicated to have GAF scores predominantly between 55 and 65.  A GAF range of 51-60 indicates moderate symptoms; or any moderate difficulty in social, occupational, or school functioning.  As such, the overall evidentiary record shows that the severity of the Veteran's disability most closely approximates the criteria for a 30 percent disability evaluation.  

A higher evaluation of 50 percent is not warranted in this case as there the evidence does not indicate reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

Based on the evidence, the Board finds that a disability rating in excess of 30 percent is not warranted.  The preponderance of the evidence is against a higher evaluation at this time.  

B.  Increased rating for radiculopathy of the right and left lower extremities.

In this case, the RO has assigned separate 10 percent disability ratings for radiculopathy of the right and left lower extremities pursuant to 38 C.F.R. § 4.124a , Diagnostic Code 8521.  

Diagnostic Code 8521 provides a 20 percent rating for moderate incomplete paralysis of the common peroneal nerve and a 30 percent rating for severe paralysis of that nerve.  

Disability of these nerves is potentially ratable under separate diagnostic codes. 

Under Diagnostic Code 8520, "mild" incomplete paralysis warrants a 10 percent rating; "moderate" incomplete paralysis warrants a 20 percent rating; "moderately severe" incomplete paralysis warrants a 40 percent rating; "severe, with marked muscular atrophy" incomplete paralysis warrants a 60 percent rating; and, "the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost" complete paralysis warrants a 80 percent rating. 38 C.F.R. § 4.124a , Diagnostic Code 8520. 

Diagnostic Code 8525 provides a 10 percent rating for moderate incomplete paralysis of the posterior tibial nerve and a 20 percent rating for severe incomplete paralysis. 

The term "incomplete paralysis," with these and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a , note before Diagnostic Code 8510.

The medical evidence consists of multiple VA examination and outpatient treatment records.  

The Veteran underwent nerve conduction studies in March 2007 and November 2009.  The 2007 study found that the Veteran's electrodiagnostic studies were compatible with multi-level radiculopathy involving the lumbar and sacral roots at the level of L4 (left) and bilateral L5 and S1, possibly due to lumbar stenosis.  There was also concomitant mixed axonal and demyelinating type of peripheral
sensorimotor polyneuropathy probably secondary to diabetes mellitus.  The 2009 study findings were consistent with diffuse sensorimotor polyneuropathy affecting
the myelin sheets and axons over both lower extremities.  The study indicated that it was not possible to entirely rule out chronic and bilateral L2 radiculopathies.

The Veteran was examined in November 2009 in connection with his claim.  The Veteran reported symptoms of weakness, numbness, paresthesia, dysesthesias, pain, and burning sensations.   Motor examination indicated muscle strength of 5, no motor function impairment, and no affected nerves.  Sensory examination of the lower extremities was normal with normal, vibration, pain, light touch, and position sense.  Reflexes were 2+ and there was no muscle atrophy, no abnormal muscle tone, or bulk, no tremors, tics, or other abnormal movements, and no affected function of any joint.  Gait and balance were normal.  The findings of the 2007 and 2009 nerve studies were noted.  The Veteran was diagnosed with radiculopathy, L2, bilateral, chronic, and peripheral neuropathy.  The effect of the condition on daily activities was indicated to be mostly none or mild, with moderate effect on shopping, chores, and exercise.

On VA examination in October 2009, the Veteran reported numbness, paresthesia, left or foot weakens, falls, and unsteadiness.  Motor examination was 5, with the exception of left ankle dorsiflexion and great toe extension, which were indicated to be likely due to CVA.  Muscle tone was normal with no atrophy.  Reflexes were 2+ on the right and 0 on the left.  The results of the 2009 nerve testing were noted.  The Veteran was indicated to have radiculopathy, L4 left, and bilateral L5 and S1.

In June 2010, the Veteran was again examined.  The examiner indicated that the right and left lower extremities had no affected nerves and muscle strength was 5.  Sensory function testing was also normal for vibration, pain, light touch, and position sense.  Reflex testing was 1+ throughout.  There was no muscle atrophy, and no abnormal muscle tone, tremors, tics, or other abnormal movement, and no affected function.  The Veteran was indicated to have a slow guarded step, mainly due to low back pain.  The findings of the previous nerve conduction studies was noted.  The Veteran was diagnosed with radiculopathy, L2, bilateral, chronic.

The Veteran was again examined in August 2012.  The Veteran was noted to have spondylosis deformans of the lumbar spine, bilateral lower extremity radiculopathy, and L4-L5 and L5-S1 concentric bulging disc.  Range of motion testing was not done, as the Veteran alleged that he could not hold the standing position and was at high risk of falling.  Testing regarding his radiculopathy, however, was completed,  
Strength testing was 4/5 with no muscle atrophy.  Reflexes were 2+, except for the left knee, which was 1+.  Sensory examination was normal in the thigh and knee, and decreased below that.  Straight leg test was negative.  The examiner found that the Veteran had bilateral radiculopathy of the lower extremities with mild pain, mild paresthesia and/or dysesthesias, and mild numbness.  The severity of the radiculopathy was indicated to be mild.

The Veteran's outpatient treatment records were also reviewed.  The findings presented were no worse than those presented in the VA examination reports noted above. 

Based on the this evidence, the Board finds that a disability rating in excess of 10 percent is not warranted for radiculopathy affecting the lower extremities.  The disability affecting the lower extremities has been described as mild in nature, with only sensory symptoms.  The preponderance of the evidence is against finding a disability that is more than; thus, increased ratings are denied. 

C.  Extraschedular evaluation.

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

Throughout the period on appeal, the Veteran's symptoms and complaints regarding his service-connected depression and radiculopathy were contemplated by the regular schedular rating criteria.  Consequently, he does not have an exceptional disability picture for the service-connected disabilities in question.  It therefore is unnecessary to reach the further, downstream, questions in the Thun analysis.  See also Johnson  v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied). 

In addition, under Johnson, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In conclusion, since the rating schedule adequately addresses the symptomatology for his disabilities, referral to the Director of Compensation and Pension Service pursuant to 38 C.F.R. § 3.321(b)(1) is unwarranted.  See Thun, supra. See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96. 


ORDER

An evaluation in excess of 30 percent for depression is denied.

An evaluation in excess of 10 percent for chronic lumbar radiculopathy, left lower extremity, is denied. 

An evaluation in excess of 10 percent for chronic lumbar radiculopathy, right lower extremity, is denied.


REMAND

In an April 2009 rating decision, the evaluation of the Veteran's back disability was reduced from 60 percent to 10 percent disabling effective July 1, 2009.  In August 2009, the Veteran disagreed with the decision to reduce the evaluation of the back disability.  In November 2009, the RO increased the evaluation of the back disability to 20 percent disabling effective July 1, 2009.  The Veteran filed a notice of disagreement in August 2010.  

In March 2013, the RO continued the 20 percent evaluation for the Veteran's back disability.  The Veteran filed a notice of disagreement dated in April 2013, and the RO issued a statement of the case dated in October 2013, and the Veteran's substantive appeal was received on March 4, 2014.  The statement of the case, however, did not address the Veteran's contentions regarding the reduction in the evaluation or set forth the regulations addressing this issue.  As such, this matter must be remanded.

As the issue of the Veteran's back disability is being remanded, and noting that the Veteran's most recent examination is dated in August 2012, the Board finds that upon remand, the Veteran should be afforded an updated VA examination in connection with his claim.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination in order to assess the current nature and severity of his service-connected back disability.  The Veteran's claims folder should be made available to the examiner for review in conjunction with the examination. 

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

2.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issue remaining on appeal, to include the propriety of the reduction in the evaluation of the Veteran's back disability effective July 1, 2009.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case which addresses the reduction issue in the citation of regulations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


